Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17             Page 1 of
                                            16




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


IN RE:                                        )
                                              )
CAH ACQUISITION COMPANY #4, LLC d/b/a         )                Case No. 19-1228-5-JNC
DRUMRIGHT REGIONAL HOSPITAL,                  )
                                              )                        Chapter 11
             Debtor.                          )
_____________________________________________ )

   INITIAL AND FINAL APPLICATION BY SPILMAN THOMAS & BATTLE, PLLC
            AS COUNSEL FOR THE DEBTOR FOR ALLOWANCE OF
        INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES
                 [MARCH 13, 2019 THROUGH APRIL 25, 2019]

         The law firm of Spilman Thomas & Battle, PLLC (“Spilman” or the “Applicant”),

counsel for the Debtor in this case, pursuant to the provisions of the Bankruptcy Code and

Bankruptcy Rules, makes this initial application to the Court for approval, on an interim basis,

of attorneys' fees and reimbursement of expenses pursuant to §§ 330 and 331 of the Bankruptcy

Code, in connection with the services rendered by counsel to date in the course of this Chapter

11 proceeding; and, in support of this application, shows the Court as follows:

       1.      On March 17, 2019, Spilman, as counsel for the Debtor, filed in this bankruptcy

 court (the "Court") the voluntary Chapter 11 petition commencing this case.

       3.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, and the matter is a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper pursuant

to 28 U.S.C. §§ 1408 and 1409.

       4.        On March 29, 2019, Thomas W. Waldrep, Jr. was appointed as the Chapter 11

trustee in the Debtor's case (the "Trustee").
Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17               Page 2 of
                                            16



        5.     On April 2, 2019, the Debtor filed a motion requesting authorization to employ

  the law firm of Spilman as counsel for the Debtor and the final order approving the same was

  entered on May 8, 2019 [Dkt. No. 35] (the "Employment Order"). In paragraph 4 of the

  Employment Order, the Court authorized Spilman to provide certain services to the Debtor and

  the bankruptcy estate as are customary as counsel for the Debtor, but to also provide "additional

  representation of the Debtor or the Trustee as requested by the Trustee for discrete matters not

  otherwise handled by counsel for the Trustee."

        6.     On April 5, 2019, the City of Drumright, Oklahoma, First Liberty Bank, and C.

  David Rhoades as the court-appointed receiver for Debtor filed an Emergency Motion to

  Dismiss Chapter 11 Case with Brief in Support [Dkt. No. 038]. On April 24, 2019, the Court

  entered an order dismissing the case. At this time, the case remains open for the sole purpose

  of administrative matters and claims, including recovery of fees that may be proper pursuant to

  11 U.S.C. § 349(b)(3).

        7.     On April 24, 2019, the Court entered its Order Granting Motion to File

  Applications for Compensation [Dkt. No. 180] (the "Applications Order"), which authorized

  all professionals employed in the related CAH Cases to file applications for approval of

  compensation and reimbursement of expenses in each of the CAH Cases no more often than

  every sixty (60) days.

        8.     Since filing the petition, Spilman has incurred attorneys' fees and expenses

  assisting the Debtor with various professional services. The services rendered by Spilman have

  been extensive, and Spilman requests that the firm be allowed compensation for the services

  rendered on behalf of the Debtor.
Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17                Page 3 of
                                            16



        9.      Attached as Exhibit A is a “Summary of Services Rendered” in connection with

  this application, which sets forth for the time period described therein a summary of the

  professional services rendered by Spilman on behalf of the Debtor in connection with the

  administration of this proceeding. The summary sets forth with respect to each timekeeper the

  name of the individual, the individual's position, the hours expended, the hourly rate requested,

  and the total dollar amount requested. The summary further itemizes the expenses advanced for

  which reimbursement is sought.
       10.    Attached as Exhibit B is the “Detailed Statement of Services Rendered” by

  Spilman during the period covered by this application. Exhibit B sets forth with respect to such

  services the date that the services were performed, the timekeeper involved, the hours charged,

  the current interim rate, the interim amount, and a description of the service provided, or

  expense incurred. Exhibit B reflects post-petition services rendered by each attorney or support

  staff who provided services during the applicable period, the time spent, and the fee charged

  for services, billed at the attorney’s or paralegal’s hourly rate. Exhibit B also provides a

  summary of the expenses incurred by Spilman. The invoices provide detailed descriptions of

  the legal work performed for each hospital entity.

        11.     Since this representation encompasses seven (7) hospital cases, certain services

  and descriptions were applicable to all of the entities (often hearings, meetings, and travel that

  involved all of the cases). Those entries are followed by the notation: "(Work applicable to ALL

  CAH Hospitals)." Rather than divide those entries into seven (7) separate descriptions and time

  divisions for each case, they were systematically assigned among the seven cases so that the

  total time of the ALL CAH entries was evenly distributed among the cases. Spilman believes
Case 19-01228-5-JNC         Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17                Page 4 of
                                             16



  that the entries represent an even division of the time among all cases, and, therefore, an

  accurate reflection of the time devoted to each of the seven cases.

        12.      Services applicable to a particular entity were included in that invoice alone.

        13.      Members of the law firm of Spilman have experience in the area of bankruptcy

and corporate reorganization. Attached hereto as Exhibit C is the “Biographical Information”

for each of the attorneys and support staff involved in providing legal services for the benefit of

the Debtor in connection with this case, setting forth with respect thereto each timekeeper's name,

position in the firm, educational background, professional background, and relevant experience.

        14.      This application is submitted under the standard approved by this Court and other

courts as set forth in § 330 of the Bankruptcy Code and Rule 2016(a) of the Federal Rules of

Bankruptcy Procedure. These standards require the inclusion of a detailed statement of services

rendered; the amounts requested; the times and rates for such services; whether the services were

necessary to the administration of the case or beneficial at the time at which the service was

rendered to the completion of the case; whether the services were performed within a reasonable

amount of time commensurate with the complexity, importance, and nature of the problem, issue,

or task addressed; whether the Spilman attorneys are board certified or otherwise have

demonstrated skill and experience in the bankruptcy field; and whether the compensation is

reasonable based on the customary compensation charged by comparably skilled practitioners in

cases other than cases under this title.

           15.   All the services for which compensation is requested were performed on behalf

  of the Debtor and not on behalf of the Trustee, creditors, equity interests, or other persons,

  except as to any services requested by the Trustee pursuant to paragraph 4 of the Employment

  Order.
Case 19-01228-5-JNC          Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17             Page 5 of
                                              16



            16.   Spilman requests that the Bankruptcy Court allow interim and final compensation

  for services rendered and reimbursement of expenses as set forth in the attached Exhibits.

  Spilman further requests that it be authorized to pay fees and expenses approved pursuant to

  this application from the pre-petition retainer that it holds.

            17.   Spilman has incurred post-petition fees in the amount of $23,499.50 and actual

  expenses in the amount of $0.00, for a total of $23,449.50 for the period set forth in this

  application, as detailed on the attached Exhibit B.


            WHEREFORE, Spilman requests that the Court enter an order granting the following

  relief:

            A.    Allowing compensation to Spilman, as counsel for the Debtor, in the amount of

  $23,499.50 for fees, together with reimbursement of $0.00 for actual expenses incurred, for total

  interim and final compensation in the amount of $23,499.50, for the period of March 13, 2019

  through April 25, 2019;

            B.    Authorization to pay fees and expenses approved pursuant to this application

  from the pre-petition retainer; and

            B.     Such other relief as the Court may deem necessary and proper.

            Dated: July 17, 2019.

                                          SPILMAN THOMAS & BATTLE, PLLC

                                          /s/ Rayford K. Adams III
                                          Rayford K. Adams III (NC State Bar No. 8622)
                                          110 Oakwood Drive, Suite 500
                                          Winston-Salem, NC 27103
                                          Telephone: 336-725-4710
                                          Telefax: 336-725-4710
                                          Email: tadams@spilmanlaw.com
                                          Attorney for the Debtor
Case 19-01228-5-JNC          Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17              Page 6 of
                                              16
                                              Exhibit A
                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION


 IN RE:                                      )
                                             )
 CAH ACQUISITION COMPANY #4, LLC d/b/a )                       Case No. 19-1228-5-JNC
 DRUMRIGHT REGIONAL HOSPITAL,                )
                                             )                        Chapter 11
             Debtor.                         )
____________________________________________ )

SUMMARY OF SERVICES RENDERED / APPLICATION FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES BY SPILMAN THOMAS & BATTLE, PLLC

         From March 13, 2019 through May 31, 2019, the undersigned firm performed professional
services for the above-named bankruptcy estate in the capacity of the Debtor's counsel. Attached
to this application as Exhibit B is a detailed itemization of time expended and expenses incurred in
the performance of these professional services.

                                                                            Hourly Rate Allowed by
                                                                             Court in Most Recent
     NAME                 TITLE           HOURS     RATE        TOTAL         Fee Award Order
  Rayford K.
                    Attorney, Member      32.90    $550.00     $18,095.00            N/A
  Adams III
  Bryan G. Scott
                    Attorney, Member       1.30    $310.00      $403.00

  Lindsay J. Cook
                    Attorney, Associate   18.60    $225.00     $4,185.00             N/A

  Katherine A.    Paralegal
                                           4.10    $115.00      $471.50              N/A
  Brewer
  Christy S.      Paralegal
                                           3.00    $115.00      $345.00              N/A
  Peterson
  Subtotal Requested                                           $23,499.50
  Reimbursement for Expenses                                        $0.00
  TOTAL FEES AND EXPENSES                                      $23,499.50
Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17              Page 7 of
                                            16




        I certify that the information contained in this application is true and accurate and that
the application complies with the Bankruptcy Court’s Chapter 11 fee guidelines currently in
effect.
        Dated: July 11, 2019.


                                        SPILMAN THOMAS & BATTLE, PLLC

                                        /s/ Rayford K. Adams III
                                        Rayford K. Adams III (NC State Bar No. 8622)
                                        110 Oakwood Drive, Suite 500
                                        Winston-Salem, NC 27103
                                        Telephone: 336-725-4710
                                        Telefax: 336-725-4476
                                        tadams@spilmanlaw.com
                                        Attorney for the Debtor
Case 19-01228-5-JNC      Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17            Page 8 of
                                          16




                                          Exhibit B

                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION


IN RE:                                                    )
                                                          )
CAH ACQUISITION COMPANY #4, LLC d/b/a                     )       Case No. 19-1228-5-JNC
DRUMRIGHT REGIONAL HOSPITAL,                              )
                                                          )             Chapter 11
             Debtor.                                      )
______________________________________________            )

               DETAILED STATEMENT OF SERVICES RENDERED BY
                     SPILMAN THOMAS & BATTLE, PLLC

         Attached hereto is a detailed itemization of time expended and expenses incurred by
 Spilman Thomas & Battle, PLLC in the performance of professional services as counsel for the
 Debtor.
     Case 19-01228-5-JNC           Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17              Page 9 of
                                                    16



                                           S
        CAH Acquisition Co., LLC                                  Invoice date:                  July 9, 2019
        1 3595 SW 134 Avenue, Suite 209                           I nvoice Number:                   5402389
        Miami, FL 33187                                           Client.Matter Number:        025735.0001
                                                                  Billing Professional: Adams III, Rayford K.


For Professional Services through May 31, 2019

Client:           CAH Acquisition Company, LLC
Matter:           CAH Acquisition Company, LLC


                  Total Current Fees                                           23,499.50

                  Total Due This Invoice                                       23,499.50




                          Direct any questions to our Billing Department 1-844-469-8882.


                                                s Iman
Terms: Due Upon Receipt                                                   Wire Instructions:
                                                                            Bank: BB&T
                                                                            Swift Code: BRBTUS33
J uly 9, 2019                                                               ABA # 051503394
Matter:               025735.0001                                           Account: 0005176768470
Billing Professional: Adams I I I, Rayford K.
I nvoice:             5402389
                                                                          Mail payment to:
                                                                            A TTN: Accounts Receivable
                                                                            Spilman Thomas & Battle, PLLC
  New Balance $        Amount Enclosed $                                    300 Kanawha Boulevard, East
                                                                            Post Office Box 273
        23,499.50
                                                                            Charleston, WV 25321-0273

                                                Payment Coupon
   Case 19-01228-5-JNC          Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17               Page 10 of
                                                 16
CAH Acquisition Company, LLC                                 Invoice date:                July 9, 2019
                                                             I nvoice Number:                5402389
                                                             Client. Matter Number:      025735.0001


Time Detail

Date       Name                      Description                                 Hours      Amount
03/22/19   Adams III, Rayford K.     Review pleadings in the Hillsboro and        1.10       605.00
                                     Lauderdale bankruptcy cases (filed in KS
                                     and TN); Telephone conference with
                                     Paul Nusbaum regarding history of
                                     relationships and scheduling call with
                                     Tom Waldrep.
03/25/19   Adams II I, Rayford K.    Telephone conference with Jamie              0.50       275.00
                                     Shepherd regarding OK judgment.
04/01/19   Adams II I , Rayford K.   Draft motion to change venue in              1.50       825.00
                                     Lauderdale and Hillsboro cases.
04/02/19   Brewer, Katherine A.      Drumright: Finalize, file, and serve         1.10       126.50
                                     Application to Employ STB.
04/02/19   Brewer, Katherine A.      Drumright: Finalize, file, and serve         1.10       126.50
                                     Application to Employ STB.
04/03/19   Brewer, Katherine A.      Pull and review dockets for Hillsboro,       1.60       184.00
                                     Fairfax, and Lauderdale; begin preparing
                                     combine Certificate of Service for Motion
                                     to Change Venue.
04/03/19   Adams I II, Rayford K.    Continue drafting motion to transfer         4.20     2,310.00
                                     cases to EDNC.
04/03/19   Adams Ill, Rayford K.     Review e-mails regarding conference call     1.20       660.00
                                     about motion to change venue; set up
                                     conference call; Conference call with
                                     Tom Waldrep, Paul Nusbaum, Jennifer
                                     Lyday, Rebecca Redwine, Noel Mijares,
                                     JT Lander, Jorge Perez regarding
                                     background for motion to transfer venue
                                     of Lauderdale, Hillsboro, and Fairfax
                                     cases to NC; continue drafting motion to
                                     change venue.
04/04/19   Scott, Bryan G.           Telephone conference with Paul               0.30        93.00
                                     N usbaum regarding Oklahoma matter.
04/05/19   Scott, Bryan G.           Telephone conference with Tom Waldrep        1.00       310.00
                                     regarding status of venue motion,
                                     Drumright dismissal motion, and
                                     coordinationg of attorney responsibilties
                                     in the case.
04/05/19   Cook, Lindsay J.          Draft Debtor's Response and Objection        1.00       225.00
                                     to "Emergency Motion to Dismiss
                                     Chapter 11 Case, with Brief In Support" -
                                     Drumright, research regarding same.
04/06/19   Cook, Lindsay J.          Draft Debtor's Response and Objection        5.00     1,125.00
                                     to "Emergency Motion to Dismiss
                                     Chapter 11 Case, with Brief In Support" -
                                     Drumright, research regarding same.

                                                                                                 Page 2 of 5
   Case 19-01228-5-JNC          Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17                Page 11 of
                                                 16
CAH Acquisition Company, LLC                                   Invoice date:                July 9, 2019
                                                               I nvoice Number:                5402389
                                                               Client.Matter Number:       025735.0001

Date       Name                      Description                                   Hours      Amount
04/07/19   Cook, Lindsay J.          Draft Debtor's Response and Objection          3.30       742.50
                                     to "Emergency Motion to Dismiss
                                     Chapter 11 Case, with Brief In Support" -
                                     Drumright, research regarding same.
04/08/19   Adams III, Rayford K.     Review e-mail from Felton Parrish              1.60       880.00
                                     regarding continuance of hearing; e-mail
                                     to client parties regarding authority to
                                     respond to request for consent to
                                     continuance; telephone conference with
                                     Francisco Morales regarding Hillsboro
                                     hearing; Telephone conference with
                                     Frank Smith regarding status of Hillsboro
                                     hearing; Review Hillsboro motion for
                                     continuance of hearing.
04/08/19   Adams III, Rayford K.     Review e-mail from Patricia Harrison           0.20       110.00
                                     regarding Hillsboro case.
04/08/19   Adams III, Rayford K.     Review draft of response to Drumright          0.80       440.00
                                     motion to dismiss.
04/08/19   Adams HI, Rayford K.      Review Hillsboro motion for continuance        0.40       220.00
                                     of hearing.
04/08/19   Cook, Lindsay J.          Draft Debtor's Response and Objection          5.40     1,215.00
                                     to "Emergency Motion to Dismiss
                                     Chapter 11 Case, with Brief In Support" -
                                     Drumright, research re same.
04/09/19   Adams II I, Rayford K.    Review and revise response to motion to        2.00     1,100.00
                                     dismiss Drumright case.
04/09/19   Adams III, Rayford K.     Receive and forward response and               0.20       110.00
                                     exhibits from Hillsboro trustee to motion
                                     to transfer venue.
04/09/19   Adams III, Rayford K.     Review pleadings from Hillsboro trustee.       0.50       275.00
04/09/19   Adams III, Rayford K.     Telephone conferences with Paul                0.50       275.00
                                     N usbaum regarding Hillsboro hearing.
04/09/19   Adams III, Rayford K.     Final review of response.                      1.00       550.00
04/09/19   Adams III, Rayford K.     Discussion with Lindsay Cook regarding         0.50       275.00
                                     arguments to include in response.
04/09/19   Adams I I I, Rayford K.   Discussion with Kathy Brewer regarding         0.30       165.00
                                     motion to extend time and service
                                     q uestions; Review final draft of motion to
                                     extend time to file Schedules.
04/09/19   Adams III, Rayford K.     Review all materials in preparation for        4.80     2,640.00
                                     hearings tomorrow in change of venue
                                     matter and motion to dismiss Drumright
                                     case, including late-filed responses from
                                     other parties.




                                                                                                   Page 3 of 5
   Case 19-01228-5-JNC            Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17               Page 12 of
                                                   16
CAH Acquisition Company, LLC                                  Invoice date:                 July 9, 2019
                                                              I nvoice Number:                 5402389
                                                              Client.Matter Number:        025735.0001

Date       Name                      Description                                   Hours      Amount
04/09/19   Cook, Lindsay J.          Draft Debtor's Response and Objection          0.80       180.00
                                     to "Emergency Motion to Dismiss
                                     Chapter 11 Case, with Brief In Support" -
                                     Drumright, research regardomg same.
04/10/19   Adams III, Rayford K.     Discussions with attorneys for parties         0.80       440.00
                                     prior to hearings.
04/10/19   Adams III , Rayford K.    Travel to Greenville, NC and return.(330       2.60     1,430.00
                                     miles)(Travel reduced by one-half)
04/10/19   Adams III, Rayford K.     Attend hearings on motion to transfer          4.50     2,475.00
                                     venue and dismissal of Drumright case.
04/10/19   Adams Ill, Rayford K.     Discussions with Trustee, David                1.50       825.00
                                     Rhoades (Drumright receiver), and
                                     attorneys regarding agreement on
                                     management of hospital and course of
                                     action for case.
04/10/19   Brewer, Katherine A.      File and service of supplemental exhibit,      0.30        34.50
                                     Affidavit of Noel Mijares, to the Motion to
                                     Transfer Venue.
04/10/19   Adams Il l, Rayford K.    Prepare for hearing; Review and revise         1.40       770.00
                                     outline of testimony by trustee; Review
                                     affidavit prepared by Noel Mijares
                                     regarding Lauderdale operations.
04/10/19   Cook, Lindsay J.          Research notice requirements under             2.70       607.50
                                     Secs. 1014(b); 2002(a) in preparation for
                                     hearing on motion to transfer.
04/11/19   Cook, Lindsay J.          Meet with Trip Adams to discuss case           0.40        90.00
                                     progress/hearing on Drumright motion to
                                     dismiss.
04/16/19   Peterson, Christy S.      Pull and review docket for order granting      0.50        57.50
                                     motion to continue 341 creditor's meeting
                                     to serve on all creditors.
04/16/19   Peterson, Christy S.      Prepare mailing label matrix.                  1.50       172.50
04/16/19   Peterson, Christy S.      Drumright - Prepare and file motion to         0.50        57.50
                                     extend time to file Schedules and motion
                                     to continue 341 meeting of creditors.
04/16/19   Peterson, Christy S.      Pull and review docket for order granting      0.50        57.50
                                     motion to continue 341 creditor's meeting
                                     to serve on all creditors.
04/25/19   Adams III, Rayford K.     Review order dismissing Drumright case;        0.80      440.00
                                     e-mail Drumright order to client parties.

                                                                 Total             68.20   $23,499.50




                                                                                                  Page 4 of 5
    Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17            Page 13 of
                                                16
CAH Acquisition Company, LLC                              Invoice date:               July 9, 2019
                                                          I nvoice Number:               5402389
                                                          Client.Matter Number:      025735.0001

Timekeeper Summary

Name                           Timekeeper Title                  Hours        Rate      Amount
Adams III, Rayford K.          Member                             32.90    550.00     18,095.00
Scott, Bryan G.                Member                              1.30    310.00        403.00
Cook, Lindsay J.               Associate                          18.60    225.00      4,185.00
Brewer, Katherine A.           Paralegal                           4.10     115.00       471.50
Peterson, Christy S.           Paralegal                           3.00     115.00       345.00

                                                  Total          68.20               $23,499.50




                                                                                            Page 5 of 5
Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17              Page 14 of
                                            16




                                             Exhibit C

                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                                       )
                                             )
 CAH ACQUISITION COMPANY #4, LLC d/b/a )                        Case No. 19-1228-5-JNC
 DRUMRIGHT REGIONAL HOSPITAL,                 )
                                              )                 Chapter 11
            Debtor.                           )
 ___________________________________________ )

    BIOGRAPHICAL INFORMATION FOR SPILMAN THOMAS & BATTLE, PLLC
                   ATTORNEYS AND SUPPORT STAFF

         Rayford K. Adams III is a member of Spilman Thomas & Battle, PLLC and heads the
 firm's bankruptcy practice in North Carolina. His primary areas of practice are bankruptcy,
 creditors’ rights, and commercial disputes and workouts. He has almost forty years of experience
 in all aspects of bankruptcy matters and has represented creditors, lessors, committees, debtors,
 guarantors, and trustees in a broad range of industries and matters, including bankruptcy appeals
 in the United States District Court, the Fourth Circuit Court of Appeals, and the Supreme Court of
 the United States. He has significant experience representing hospitals and health care entities in
 bankruptcy cases and transactions. He is a board-certified specialist in business and consumer
 bankruptcy law by the North Carolina State Bar Board of Legal Specialization. He has chaired the
 Bankruptcy Specialization Committee of the North Carolina State Bar Board of Legal
 Specialization and is a member of the American Bankruptcy Institute. Mr. Adams has served as a
 Council member and past treasurer of the Bankruptcy Section Council of the North Carolina Bar
 Association. He formerly served as the standing Chapter 13 trustee for the Middle District of North
 Carolina (Winston-Salem Division). He has been an Adjunct Professor of Law at Elon University
 School of Law, where he taught the Bankruptcy course from the law school’s founding through
 2016. He is recognized regularly in North Carolina Super Lawyers and Legal Elite publications in
 the area of business bankruptcy law. Mr. Adams received his B.S. degree in 1972 from Davidson
 College and his J.D. in 1979 from Wake Forest University School of Law.

         Jeffrey D. Patton is a member of Spilman Thomas & Battle, PLLC. His primary areas of
 practice are trial work and complex commercial litigation, labor and employment law, class
 actions, trademark and patent litigation, health care law, and banking and consumer protection
 litigation. He is a member of the American Bar Association, Labor and Employment Law Section,
 Employment Rights and Responsibilities Committee. He is also a member of the North Carolina
 Bar Association, Labor and Employment Law Section. He received his B.A. degree from The
 College of William & Mary in 1991 and his J.D. from Wake Forest University in 1994.
Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17                Page 15 of
                                            16


        Alexander Macia is a member of Spilman Thomas & Battle, PLLC. His primary areas of
 practice are general litigation, administrative and government relations law, and mine safety. Mr.
 Macia was previously the President of the West Virginia Bar Association. He received his B.A.
 degree summa cum laude from West Virginia University in 1985 and his J.D. from George
 Washington University with honors in 1991.

         Bryan G. Scott is a member of Spilman Thomas & Battle, PLLC. His primary areas of
 practice are construction law and litigation and commercial and business litigation, including
 creditors' rights, banking and consumer protection litigation, insurance coverage, and intellectual
 property litigation. He received his B.A. degree from Appalachian State University, magna cum
 laude, in 2001. He received his J.D. from Wake Forest University in 2004 and graduated from the
 University of Virginia School of Law Trial Advocacy College in 2012.

        Lindsay J. Cook is an associate with Spilman Thomas & Battle, PLLC. Her primary areas
 of practice are corporate and transactional law. She is a member of Women in Construction and
 the North Carolina Association of CPAs. She received her B.S.B.A. degree, summa cum laude,
 with honors, Accounting and Economics from the University of South Carolina in 2012. She
 received her M.Acc summa cum laude at the University of South Carolina in 2013 and her J.D.,
 summa cum laude from the University of Tennessee College of Law in 2016.

        Dawnielle Y. Grace is an associate with Spilman Thomas & Battle, PLLC. Her primary
 area of practice is general litigation with an emphasis on collections, bankruptcy and employment.
 She is a member of the Forsyth County 21st District Bar, the North Carolina State Bar and the
 American Bar Association. She received her BA in Political Science (International Relations),
 Japanese Language and Literature, with honors, from Purdue University. She received her M.B.A.
 in International Relations, with honors, from Benedictine University and her J.D. from Wake
 Forest University School of Law.

        Gregory Cooper is a paralegal with Spilman Thomas & Battle, PLLC. He has twenty-five
 years of advocacy experience in long-term care settings and hospitals, consumer finance and
 disability services. He also worked as a lobbyist in the West Virginia Legislature for several years.
 Employed by Legal Aid Society of West Virginia, Mountain State Justice, West Virginia
 Advocates, and the Alzheimer's Association, as well as various local law firms. Mr. Cooper
 received his Regents BA degree in 1991 from Glenville State College.

         Katherine A. Brewer is a paralegal with Spilman Thomas & Battle, PLLC. She joined
 the firm in 2010 and has 24 years of experience providing paralegal support in all aspects of simple
 and complex litigation matters. Ms. Brewer functions as the bankruptcy and special projects
 paralegal.

         Christy S. Peterson is a paralegal with Spilman Thomas & Battle, PLLC. She received
 her B.S. degree from Appalachian State University in 1998. She began her career at Wilson &
 Iseman, LLP, where she spent 16 years developing her extensive skill set as a medical malpractice
 paralegal. In 2016, she joined Spilman Thomas & Battle, PLLC, where she assists with bankruptcy
 and litigation matters.
Case 19-01228-5-JNC        Doc 103 Filed 07/17/19 Entered 07/18/19 08:56:17              Page 16 of
                                            16


        Kimberly L. Jones is a paralegal with Spilman Thomas & Battle, PLLC. She received her
 associate degree in paralegal studies from Forsyth Technical Community College in 2007. She
 joined the firm in 2009 and has 10 years of experience providing paralegal support on a broad
 range of cases including, toxic tort, class actions, product liability, breach of contract, medical
 monitoring and other complex litigation matters.

        Cecelia E. Stemple is a paralegal at Spilman Thomas & Battle, PLLC. She attended 2
 years at UNC-Wilmington. She then worked for Shapiro & Ingle, LLC and Morris, Schneider &
 Prior. She has 17 years of experience in foreclosures and title searching.
